PRENDERGAST, J.
The appellant was convicted for carrying a pistol, and his punishment assessed at 40 days in the county jail.
There is no statement of facts, nor bill of exceptions in the record.
The only complaint is that the verdict of the jury is contrary to the law and the evidence, and not supported by the evidence. Of course, this cannot be considered in the absence of a statement of facts.
The charge is in regular form. The charge of the court submits the case on a theory that clearly could have been proven under the charge.
The judgment will be affirmed.